330 S.W.3d 546 (2010)
WEI WU and Xiaoyan Gu, Appellants,
v.
RYDER TRUCK RENTAL, INC., Star Van Systems, Inc., DHU Trucking, Inc., Da Hua Hu, and Ryder Truck Rental Canada, Ltd., Defendants, and
Performance Equipment, Ltd., Respondent.
No. ED 94263.
Missouri Court of Appeals, Eastern District, Division Four.
November 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2011.
Application for Transfer Denied March 1, 2011.
James Leonard, St. Louis, MO, for appellants.
Anne Warren, Kansas City, MO and Antwuan Smith, Co-Counsel for Respondent.
*547 Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A BAKER, J.
Prior report: 2009 WL 6811918.

ORDER
PER CURIAM.
Wei Wu ("Passenger") and Xiaoyan Gu ("Wife") (collectively "Appellants") appeal from the trial court's grant of summary judgment against Performance Equipment, Ltd. ("Performance"). Appellants claim two points on appeal. First, they claim the trial court erred in granting summary judgment to Performance because there was a disputed material fact of where the rental agreement was signed. Second, Appellants claim the trial court erred in granting summary judgment to Performance because it applied Missouri law instead of Ontario Law.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).